MEMORANDUM **
Richard Alvin Rossmiller appeals from the 30-month sentence imposed following his guilty-plea conviction for manufacturing counterfeit currency in violation of 18 U.S.C. § 471. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rossmiller contends that the district court erred in applying United States Sentencing Guideline § 5G1.3(a), where it should have applied § 5G1.3(c), and that the district court therefore did not recognize its discretion to impose his federal sentence to run concurrently to his state sentences. Though the district court improperly cited to § 5G1.3(a), see United States v. Fifield, 432 F.3d 1056, 1058-59 (9th Cir.2005), remand is unnecessary because the record indicates that the district court understood its discretion, see United States v. Arellano-Torres, 303 F.3d 1173, 1181 (9th Cir.2002). Additionally, the record suggests that the district court would not have sentenced Rossmiller differently under § 5G1.3(e). See United States v. Dowd, 417 F.3d 1080, 1090 (9th Cir.2005).
Rossmiller also contends that the district court failed to adequately articulate its reasons for his sentence, and that his sentence is unreasonably long. The district court adequately justified Rossmiller’s sentence as a whole with reference to the factors listed in 18 U.S.C. § 3553(a), see Fifield, 432 F.3d at 1066, and imposed a reasonable sentence, see United States v. Carty, 520 F.3d 984, 991-92 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.